05/04/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0422


                                       PR 06-0422


 IN THE MATTER OF THE PETITION OF
                                                                   ORDER
 J. MICHAEL FUSSELL,JR.


      J. Michael Fussell, Jr., has petitioned the Court to waive the three-year test
requirement for the Multistate Professional. Responsibility Examination (MPRE) for
purposes ofFussell's application for admission by motion to the State Bar of Montana. By
rule, applicants for admission by motion must provide evidence of the requisite score on
an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
       Fussell passed the MPRE in 2005 when seeking admission to the practice of law in
Louisiana, where Fussell was admitted. The petition states that Fussell has "practiced law
as a trial lawyer for sixteen (16) years, without any ethical or disciplinary issues in any
jurisdiction where licensed or where admitted pro hac vice." Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofJ. Michael Fussell, Jr., to waive the
three-year test requirement for the MPRE for purposes of Fussell's current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this         day of May,2021.




                                                                  )
                                                          Chief Justice


                                                                      .01 e...e—,
    --g''
       -
     (4, 1,),-(,t,
    ,,,,../.%,
    At ,0
       Justices




?